Title: Notes on Conversation with Tench Coxe, 25 April 1798
From: Jefferson, Thomas
To: 


          Apr. 25. at a dinner given by the bar to the Federal judges, Chase & Peters, present about 24. lawyers and Wm. Tilghman in the chair, this toast was given ‘Our King in old England.’ observe the double entendre on the word King. DePonceau who was one of the bar present, told this to Tenche Coxe who told me in presence of H. Tazewell. Dallis was at the dinner; so was Colo. Charles Sims of Alexandria, who is here on a law suit v. Genl. Irving.
        